 1   Matthew K. Schriever (10745)
     HUTCHISON & STEFFEN, PLLC
 2   10080 W. Alta Dr., Suite 200
 3   Las Vegas, Nevada 89145
     (702) 385-2500
 4   mschriever@hutchlegal.com
 5   Casey J. Nelson, (12259)
 6   WEDGEWOOD, LLC
     Office of the General Counsel
 7   2320 Potosi Street, Suite 130
     Las Vegas, Nevada 89146
 8
     Telephone: (702) 305-9157
 9   Facsimile: (310) 730-5967
     caseynelson@wedgewood-inc.com
10
     Attorney for Plaintiff
11
12                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
13
     CHAMPERY RENTAL REO, LLC, a                         Civil No. 3:19-CV-00529-MMD-CLB
14   California Limited Liability Company
                                                             STIPULATION TO DISMISS WELLS
15                                                             FARGO BANK, N.A. WITHOUT
            Plaintiff(s),
16   v.                                                               PREJUDICE

17   ADAM W. POLSON, an individual;
18   INTERNAL REVENUE SERVICE; WELLS
     FARGO BANK, N.A.; All other persons
19   unknown claiming any right, title, estate, lien
     or interest in the real property described in the
20   complaint adverse to Plaintiff’s ownership, or
21   any cloud upon Plaintiff’s title thereto; DOES
     and ROES I through X, inclusive;
22
            Defendant(s).
23
24
     AND RELATED ACTIONS.
25
26
            Plaintiff/Counter-Defendant       Champery         Rental   REO,   LLC   (“Champery”),
27
     Defendant/Counter-Plaintiff/Third-Party Plaintiff Adam W. Polson (“Polson”), Defendant
28
     Internal Revenue Service (“United States”), Defendant Wells Fargo Bank, N.A. (“Wells Fargo”),


                                                         1
 1   and Third-Party Defendant Renovista Ridge Master Property Owners Association (“Renovista”)
 2   (collectively, the “Parties”), by and through their respective attorneys of record, hereby stipulate
 3
     as follows:
 4
            IT IS HEREBY STIPULATED AND AGREED that Champery’s claims against Wells
 5
 6   Fargo in this case are dismissed without prejudice.

 7          IT IS FURTHER STIPULATED AND AGREED that Champery will not seek recovery
 8
     of its attorneys’ fees and costs in this case from Wells Fargo.
 9
            IT IS FURTHER STIPULATED AND AGREED that Wells Fargo will not seek recovery
10
     of its attorneys’ fees and costs in this case from Champery.
11
12   ///

13   ///
14
     ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                       2
 1         Respectfully submitted this 21st day of January 2020.
 2   HUTCHISON & STEFFEN, PLLC                      RICHARD E. ZUCKERMAN
 3                                                  Principal Acting Assistant Attorney General
     /s/ Matthew K. Schriever
 4   Matthew K. Schriever (10745)                   /s/ Boris Kukso
     10080 W. Alta Dr., Suite 200                   BORIS KUKSO
 5   Las Vegas, Nevada 89145                        Trial Attorney, Tax Division
 6   mschriever@hutchlegal.com                      U.S. Department of Justice
     Casey J. Nelson (12259)                        Boris.Kukso@usdoj.gov
 7   WEDGEWOOD, LLC                                 Attorneys for the United States
     2320 Potosi Street, Suite 130
 8
     Las Vegas, Nevada 89146                        MADDOX SEGERBOLM CANEPA LLP
 9   caseynelson@wedgewood-inc.com
     Attorneys for Champery Rental REO, LLC         /s/ Eva G. Segerblom
10                                                  EVA G. SEGERBLOM (10749)
     MICHAEL LEHNERS, ESQ.                          ARDEA G. CANEPA-ROTOLI (12345)
11
                                                    10403 Double R. Boulevard
12   /s/ Michael Lehners                            Reno, NV 89521
     MICHAEL LEHNERS (3331)                         esegerblom@msclawyers.com
13   429 March Avenue                               acanepa@msclawyers.com
14   Reno, NV 89509                                 Attorneys for Reno Ridge Master
     michaellehners@yahoo.com                       Property Association
15   Attorney for Adam W. Polson
16   TIFFANY & BOSCO, P.A.
17
     /s/ Krista J. Nielson
18   KRISTA J. NIELSON (10698)
     10100 W. Charleston Blvd., Suite 220
19   Las Vegas, NV 89135
20   (702) 916-1445
     knielson@tblaw.com
21   Attorney for Wells Fargo Bank
22
23                                             ORDER

24         IT IS SO ORDERED:
                                                ____________________________________
25                                              UNITED STATES DISTRICT JUDGE
26
                                                         January 22, 2020
                                                DATED: _________________________
27
28




                                                   3
